08/18/2020



         • IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: PR 20-0005



                                      PR 20-0005                        F „v:.0., OW LV.



                                                                         AUG 1 8 2020
                                                                       Bowen        •
                                                                     Clerk of Supreme. Coun.
IN RE THE MOTION OF THOMAS M. MELTON FOR                                State of Montana

ADMISSION TO THE BAR OF THE STATE OF                                  ORDER
MONTANA



      Thomas M. Melton has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Melton has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Thornas M. Melton may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in rnay be made by contacting the office ofthe Clerk
ofthe Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this      c day of August, 2020.




                                                       /46
Justices